Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 14, 2021

The Court of Appeals hereby passes the following order:

A21A0392. IN THE INTEREST OF C. B., a child.

      C. B. was indicted when he was 14 years old in the Superior Court of Fulton
County on one count of armed robbery and one count of aggravated assault. He
moved the superior court to dismiss his indictment and transfer his case to juvenile
court on the basis that the superior court lacked jurisdiction because the indictment
alleged that the offensive weapon used was a BB gun. The trial court denied his
motion. C. B. then filed an application for interlocutory appeal, which this Court
granted.
      On appeal, C. B. contends that the superior court erred in refusing to dismiss
the indictment and transfer the case to juvenile court, or, in the alternative, that the
superior court should have held an evidentiary hearing on the motion before denying
it. In its response, the State notes that counsel for the State and C. B. “have had
numerous conversations about this case,” the State “believes the interests of justice
will best be served by this case being transferred to juvenile court for adjudication,”
and prior to the filing of C. B.’s appellate brief, “the parties jointly attempted to
resolve this matter directly with the trial court,” but because “the trial court lacks
jurisdiction” during the pendency of an appeal, the court “declined to take any
action.” The State also avers that it intends “to take whatever steps are necessary to
move [C. B.’s] case to juvenile” court upon the return of jurisdiction from this Court
to the superior court, and that C. B.’s counsel does not oppose the State’s position
that this Court should remand the case to the superior court.
     Accordingly, the State’s request to remand is hereby GRANTED, and the case
is hereby REMANDED to the Superior Court of Fulton County.

                                   Court of Appeals of the State of Georgia
                                          Clerk’s Office, Atlanta,____________________
                                                                    06/14/2021
                                          I certify that the above is a true extract from
                                   the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                   hereto affixed the day and year last above written.


                                        , Clerk.